DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: There is no discussion of Figure 2 in the specification beyond the Brief Description of the Figures.  The Brief Description of the Figures states that “correlation between rate of change in BP and adjusting multiplier for MER”.  However, Figure 2 there is no further discussion in the Detailed Description of the Invention relating Figure 2 to the claimed invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Claim 1 recites a limitation for sampling of surface methane concentration (SMC) is conducted in accordance with any of existing or future protocols and standards for qualitative assessment of emissions from municipal landfills.  The inclusion of future protocols in particular is not enabled because future protocols aren’t currently known and the specification cannot provide direction on how to sample with future protocols that are not yet disclosed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears that Applicant is using “wherein” as a transitional phrase in the claim.  However “wherein” is generally not used as a transitional phrase between the preamble and the body of the claim.  In fact, the word “wherein” generally precedes clauses within the body of the claim and may raise questions as to the limiting effect of the language in a claim.  Here it unclear what is a method step and what clauses may modify other method steps.  It is suggested that the claim be amended to use a transitional phrase clearly separating the preamble of the claim from the steps which form the claimed method.  (See MPEP 2111.03 and 2111.04).
The term "several" in claim 1 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how many zones are required to meet the claim limitation of “several”.
Regarding claim 1, in a.ii., the phrase "including but not limited to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The last two sections of the claim, j. and k., recite quantities that “can” be calculated.  These calculations appear to be the purpose of the claim, but they are not written as if they are required steps.  It is unclear whether these steps are required.
Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application and address the issues under 35 U.S.C. 112 discussed above, is presented to applicant for consideration: 
1. A method for estimating fugitive methane emission rate over the surface of a landfill and similar fugitive methane emission surfaces, by sole measurement of surface methane concentration and using a generalizable correlation equation between surface concentration of fugitive methane measured at the surface of different zones of fugitive 
a. dividing an area of interest into a plurality of zones (Zi) based on any one or any combination of the following attributes:
i. the geometry of the site,
ii. type of cover,
iii. type of vegetation,
iv. status of vegetation in terms of density, health and level of stress,
v. expected emission levels in form of concentration or rate based on any previous field measurement records,
vi. expected emission levels in form of concentration or rate based on the results of previous emission rate or concentration modeling;
b. sampling of surface methane concentration (SMC) in accordance with any of existing protocols and standards for qualitative assessment of emissions from municipal landfills established by regulatory organizations;
c. adjusting SMC values (SMCa) to account for effects of barometric pressure rate of change during the sampling;
d. measuring Methane Emission Rate (MER) in each zone (Zi);
e. calculating an average SMCa (SMCa-i) for each zone (Zi);
f. calculating an average MER (MERa-i) for each zone (Zi);
g. correlating the average SMCa (SMCa-i) linearly to the average MER (MERa-i) for each zone to obtain a Correlation Factor (Cf); and
f);
wherein for any methane emitting surface a site-specific value for Cf can be calculated using steps a. – g., and the site-specific Cf can then be used to calculate MER from SMC for each specific site.

Above is a draft for claim 1.  In addition, Applicant may consider adding dependent claims for specific types of covers and to specify the specific standard cited in the original claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2021/0255158 to Smith et al. teaches an emissions estimate model.
US Patent Application Publication 2021/0017926 to Alkadi et al. teaches gas emission monitoring and detection of an area divided into quadrants (Pars. 21, 22; Fig. 1).
US Patent Application Publication 2017/0218731 to Campanella teaches landfill gas extraction.
US Patent Application Publication 2012/0191349 to Lenz et al. teaches a landfill gas surface monitor.
The article “Estimation of Methane Emission flux at landfill surface using laser methane detector: Influence of gauge pressure” by Park et al. in Waste Management & 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864